

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933.  THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE BORROWER THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.
 
Sonora Resources Corp.
 
CONVERTIBLE DEMAND PROMISSORY NOTE
 
May 19, 2011
$200,000

 
Sonora Resources Corp., a Nevada corporation (the “Company”), for value
received, promises to pay to the order of Coventry Capital LLC (the “Holder”),
upon demand the principal sum of Two Hundred Thousand Dollars ($200,000)
(“Principal”), plus accrued interest, pursuant to the terms and conditions set
forth herein.
 
The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder, by the acceptance of this
Note, agrees:
 
1.           Definitions.  As used in this Convertible Demand Promissory Note
(“Note”), the following terms, unless the context otherwise requires, have the
following meanings:
 
1.1           “Company” will mean Sonora Resources Corp. and will include any
corporation, partnership, limited liability company or other entity that will
succeed to or assume the obligations of the Company under this Note.
 
1.2           “Holder” will mean any person who will at the time be the
registered holder of this Note.
 
2.           Issuance of Principal, Interest & Conversion.
 
2.1           The unpaid Principal of this Note shall bear interest at the rate
of Ten percent (10%) per annum, simple interest.  Interest on this Note shall be
computed on the basis of a three hundred sixty-five (365) day year and actual
days elapsed.
 
2.2           The unpaid Principal of this Note and any accrued and unpaid
interest thereon (“Debt”) shall be immediately due and payable by the Company
upon the earlier of (i) written demand by the Holder at any time, or (ii) May
19, 2013 (the “Maturity Date”).  The Holder may convert the Debt, in whole but
not in part, into shares of the Company’s common stock at a price of Twenty-Five
Cents ($0.25) per share (“Conversion Price”) at anytime on or before the
Maturity Date.  The Company may repay this Note in full at any time without
penalty or premium.
 
2.3           In the event of conversion, the Holder will surrender the original
of this Note for conversion at the principal office of the Company at the time
of such conversion.  Holder agrees to execute all necessary documents in
connection with the conversion of this Note, including a definitive stock
purchase agreement.  If upon such conversion of this Note a fraction of a share
would result, then the Company will round up to the nearest whole share.
 
 
 

--------------------------------------------------------------------------------

 

3.           Issuance of Consideration on Conversion.  As soon as practicable
after receipt of the original Note and related documents for conversion pursuant
to Section 2, but in no event later than five (5) business days therefrom, the
Company at its expense will cause to be issued in the name of, and delivered to,
the Holder, a certificate or certificates for the number of shares of common
stock to which the Holder will be entitled on such conversion (bearing such
legends as may be required by applicable state and federal securities laws in
the opinion of legal counsel for the Company), together with any other
securities and property, if any, to which the Holder is entitled on such
conversion under the terms of this Note.
 
4.           Adjustment Provisions.  The number and character of shares of
common stock issuable upon conversion of this Note and the Conversion Price
therefor, are subject to adjustment upon occurrence of the following events:
 
4.1          Adjustment for Stock Splits, Stock Dividends, Recapitalizations,
etc.  The Conversion Price of this Note and the number of shares of common stock
issuable upon conversion of this Note shall each be proportionally adjusted to
reflect any stock dividend, stock split, reverse stock split, reclassification,
recapitalization or other similar event affecting the number of outstanding
shares of common stock.
 
4.2          Adjustment for Reorganization, Consolidation, Merger.  In the event
(a) of any reorganization of the Company, (b) the Company consolidates with or
merges into another entity, (c) the Company sells all or substantially all of
its assets to another entity and then distributes the proceeds to its
shareholders, or (d) the Company issues or otherwise sells securities
representing more than 50% of the voting power of the Company in a single
transaction or series of related transactions immediately after giving effect to
such transaction or series of related transaction (each of such events shall be
referred to herein as a “Liquidation Event”), then, and in each such case, the
Holder, upon the conversion of this Note at any time after the consummation of
any Liquidation Event, shall be entitled to receive, in lieu of the common stock
or other securities and property receivable upon the conversion of this Note
prior to such consummation, the stock or other securities or property to which
the Holder would have been entitled upon the consummation of such Liquidation
Event if the Holder had converted this Note immediately prior thereto, all
subject to further adjustment as provided in this Note, and the successor or
purchasing entity in a Liquidation Event (if other than the Company) shall duly
execute and deliver to the Holder a supplement hereto acknowledging such
entity’s obligations under this Note.
 
4.3          No Change Necessary.  The form of this Note need not be changed
because of any adjustment in the Conversion Price or in the number of shares of
common stock issuable upon its conversion.
 
5.           Representations and Acknowledgments of the Holder.  The Holder
hereby represents, warrants, acknowledges and agrees that:
 
5.1          Investment.  The Holder is acquiring this Note and the securities
issuable upon conversion of this Note (together, the “Securities”) for the
Holder’s own account, and not directly or indirectly for the account of any
other person.  The Holder is acquiring the Securities for investment and not
with a view to distribution or resale thereof except in compliance with
Securities Act of 1933 (the “Act”) and any applicable state law regulating
securities.
 
5.2          Access to Information.  The Holder has had the opportunity to ask
questions of, and to receive answers from, appropriate executive officers of the
Company with respect to the terms and conditions of the transactions
contemplated hereby and with respect to the business, affairs, financial
condition and results of operations of the Company.  The Holder has had access
to such financial and other information as is necessary in order for the Holder
to make a fully informed decision as to investment in the Company, and has had
the opportunity to obtain any additional information necessary to verify any of
such information to which the Holder has had access.
 
 
2

--------------------------------------------------------------------------------

 

5.3          Accredited Investor.  The Holder is an “accredited investor” within
the meaning of Regulation D of the rules and regulations promulgated under the
Act and has such business or financial expertise as to be able to protect the
Holder’s own interests in connection with the purchase of the Securities.
 
5.4          Speculative Investment.  The Holder’s investment in the Company
represented by the Securities is highly speculative in nature and is subject to
a high degree of risk of loss in whole or in part; the amount of such investment
is within the Holder’s risk capital means and is not so great in relation to the
Holder’s total financial resources as would jeopardize the financial condition
of the Holder in the event such investment were lost in whole or in part.
 
5.5          Unregistered Securities.
 
(a)           The Holder must bear the economic risk of investment for an
indefinite period of time because the Securities have not been registered under
the Act and therefore cannot and will not be sold unless they are subsequently
registered under the Act or an exemption from such registration is
available.  The Company has made no representations, warranties or covenants
whatsoever as to whether any exemption from the Act, including, without
limitation, any exemption for limited sales in routine brokers’ transactions
pursuant to Rule 144 under the Act will become available.
 
(b)           Transfer of the Securities has not been registered or qualified
under any applicable state law regulating securities and therefore the
Securities cannot and will not be sold unless they are subsequently registered
or qualified under any such state law or an exemption therefrom is
available.  The Company has made no representations, warranties or covenants
whatsoever as to whether any exemption from any such state law is or will become
available.
 
6.           Miscellaneous.
 
6.1          Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified only upon the written consent of the Company and the Holder.
 
6.2          Restrictions on Transfer.  This Note may only be transferred in
compliance with applicable state and federal laws.  All rights and obligations
of the Company and the Holder will be binding upon and benefit the successors,
assigns, heirs, and administrators of the parties.
 
6.3          Company Representation.  The Company represents to the Holder that
the Company is a corporation duly organized, validly existing, authorized to
exercise all its corporate powers, rights and privileges, and in good standing
in the State of Nevada and has the corporate power and corporate authority to
own and operate its properties and to carry on its business as now conducted;
all corporate action on the part of the Company, its officers, directors, and
shareholders necessary for the authorization, execution, delivery, and
performance of all obligations under this Note have been taken; this Note
constitutes a legally binding and valid obligation of the Company enforceable in
accordance with its terms, except to the extent that such enforcement may be
subject to applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium, fraudulent conveyance or other laws or court decisions relating to
or affecting the rights of creditors generally, and such enforcement may be
limited by equitable principles of general applicability.
 
 
3

--------------------------------------------------------------------------------

 

6.4          Governing Law.  This Note will be governed by the laws of the State
of Nevada applicable to contracts between Nevada residents wholly to be
performed in Nevada.
 
6.5          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or electronic mail; or (iii) one (1) trading day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.
 
[Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first above written.
 

 
Sonora Resources Corp.
 
a Nevada corporation
     
By:
     
Juan Miguel Ríos Gutiérrez
   
Chief Executive Officer

 
Agreed and Accepted by the Holder:
             
Coventry Capital LLC
                     
Name:
       
Title:
       

 
 
5

--------------------------------------------------------------------------------

 
 
 